NO. 07-09-0218-CR

                              IN THE COURT OF APPEALS

                       FOR THE SEVENTH DISTRICT OF TEXAS

                                       AT AMARILLO

                                         PANEL A

                                  AUGUST 5, 2009
                          ______________________________

                     CLARENCE LAMOUNT WESLEY, APPELLANT

                                            V.

                          THE STATE OF TEXAS, APPELLEE
                        _________________________________

             FROM THE 320TH DISTRICT COURT OF POTTER COUNTY;

                 NO. 59619-D; HONORABLE DON EMERSON, JUDGE
                        _______________________________


Before CAMPBELL and HANCOCK and PIRTLE, JJ.


                                   MEMORANDUM OPINION


       Appellant, Clarence Lamount Wesley, appeals his conviction for the offense of

Hindering Apprehension or Prosecution, and sentence of 25 years confinement in the

Institutional Division of the Texas Department of Criminal Justice. We will dismiss the

appeal for want of jurisdiction.


       A timely notice of appeal is necessary to invoke a court of appeal’s jurisdiction.

Olivo v. State, 918 S.W.2d 519, 522 (Tex.Crim.App. 1996). In the absence of a notice of

appea that wasl timely filed, in compliance with the requirements of the Texas Rules of
Appellate Procedure, a court of appeals does not obtain jurisdiction to address the merits

of the appeal in a criminal case and can take no action other than to dismiss the appeal.

Slaton v. State, 981 S.W.2d 208, 210 (Tex.Crim.App. 1998).


       From the docketing statement, it would appear sentence was imposed on May 4,

2009. Appellant was required to give notice of appeal within 30 days after the day

sentence was imposed or within 90 days after the day sentence was imposed if appellant

filed a motion for new trial. TEX . R. APP. P. 26.2(a). There is no indication that appellant

filed a motion for new trial, making appellant’s notice of appeal due on or before June 3.

Appellant filed his notice of appeal on June 30. Appellant’s failure to file a timely notice of

appeal prevents this court from having jurisdiction over his appeal. Slaton, 981 S.W.2d at

210. Consequently, the appeal is dismissed for want of jurisdiction.1




                                                          Mackey K. Hancock
                                                               Justice



Do not publish.




       1
        Appellant may be entitled to an out-of-time appeal by filing a post-conviction writ
of habeas corpus returnable to the Texas Court of Criminal Appeals. See TEX . CODE CRIM .
PROC . ANN . art. 11.07, § 3 (Vernon Supp. 2008). See also Mestas v. State, 214 S.W.3d
1, 1 (Tex.Crim.App. 2007); Reyes v. State, 883 S.W.2d 291, 293 n.2 (Tex.App.–El Paso
1994, no pet.).

                                              2